Article 16, § 11, of the Constitution of 1908, as amended in 1932, provides that:
"The legislature may by law establish a liquor control commission, who, subject to statutory limitations, shall exercise complete control of the alcoholic beverage traffic within this State," et cetera.
The power of the liquor control commission under the constitutional proviso is subject to statutory limitations.Scott v. Township Board of Arcadia Township, 268 Mich. 170. See, also, Dave's Place, Inc., v. Liquor Control Com'n,277 Mich. 551, 555:
"It will be noted that the amendment gives to the legislature the right to impose such limitations as it may deem proper upon the control to be exercised by the commission."Johnson v. Liquor Control Com'n, 266 Mich. 682.
The legislature gave the commission control over adulterated or misbranded alcoholic liquor, and said that:
"For the purpose of this section alcoholic liquor shall be deemed to be misbranded when not plainly *Page 82 
labeled, marked or otherwise designated as shall be prescribed by the rules and regulations of the commission." Act No. 8, § 46, Pub. Acts 1933 (Ex. Sess.) (Stat. Ann. § 18.1017).
By no stretch of the imagination can the above language be said to include the power to determine matters of unfair competition, trade-mark infringement, or other situations which might arise out of claimed similarity between the labels of plaintiff, an Indiana corporation, and the Goebel Brewing Company, a Michigan corporation.
The attorney general argues in his brief:
"That Michigan manufacturers of beer require protection from unfair competitive conditions created by outstate manufacturers who import their beer into Michigan for sale, clearly appears from the record in this cause."
The answer of the commission indicates that it assumed this to be its duty under the act, but we read nothing in the constitutional amendment adopted by the people in November of 1932, or in the act of the legislature, that would permit the commission to protect Michigan brewers against the competition of brewers of any other State. The power of the commission is limited by statute to preventing the sale, offering or exposing for sale, or having possession, within this State, of adulterated or misbranded liquors, and that alone.
The commission exceeded its statutory power. The writ of mandamus should issue, and it should be so ordered.
BUTZEL, C.J., and POTTER, J., concurred with BUSHNELL, J. *Page 83